Pee Curiam.
As plaintiff was alighting from a street ear in the city of Minneapolis, she was struck and thrown to the pavement by a passing automobile. The only question presented is whether the amount of damages awarded by the jury is excessive. If plaintiff sustained no injuries other than those discovered by her physician in the physical examination made by him, the verdict is large, but the jury could find from her testimony that she had sustained internal injuries from which she may continue to suffer for an indefinite length of time, and we cannot say as a matter of law that the verdict is so clearly unreasonable as to warrant this court in setting it aside after the trial court has refused to do so.
The order denying a new trial is affirmed.